*924OPINION OF THE COURT
Memorandum.
The order should be affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division. We would only add that this court has held subdivision 21 of section 292 of the Executive Law, as it existed prior to July 10, 1979, applicable to discharges of employees as well as to refusals to hire job applicants (e.g., City of New York v Cole, 48 NY2d 707; Matter of State Div. of Human Rights v Averill Park Cent. School Dist., 46 NY2d 950).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.